Citation Nr: 1037234	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-22 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for patellofemoral 
syndrome with tibial stress reaction, left knee, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for patellofemoral 
syndrome with tibial stress reaction, right knee, evaluated as 10 
percent disabling from April 1, 2004, through March 24, 2005, and 
from June 1, 2005.

3.  Entitlement to a temporary total disability evaluation due to 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1992 through 
September 1993, as well as a prior period of unverified in active 
service. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In May 2009 the Board remanded the matters for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the claims can be properly 
adjudicated.  

These claims were most recently remanded by the Board in May 
2009.  Upon review of the claims file, the Board finds that the 
development directed by the Board in its last remand was not 
accomplished.  Where the remand orders of the Board or the Courts 
are not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).

The RO/AMC was directed by the Board to obtain a medical opinion 
addressing the current severity of the Veteran's bilateral knee 
disabilities and a medical opinion regarding the Veteran's TDIU 
claim.  The Veteran was scheduled for a VA examination on May 6, 
2010.  The Veteran failed to report.  However, on May 6, 2010, 
the Veteran contacted the VA and asked to be rescheduled for his 
VA examination.  The Veteran stated that he had been in a car 
accident the night before.  The accident damaged his car and 
therefore he had no transportation to the VA examination.  The 
RO/AMC did not reschedule the Veteran for an examination.  The 
Board finds that the Veteran has provided good cause for his 
absence from his scheduled VA examination.  See 38 C.F.R. § 3.655 
(2009).  Therefore, the Board finds that the Veteran should be 
scheduled for a new examination, and these matters must be again 
remanded.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA 
examination of the knees.  The Veteran's 
claims files must be made available to, and 
reviewed by, the examiner, including evidence 
obtained on Remand.  The examiner should 
review relevant evidence of record, including 
any evidence as to the severity of the left 
knee disability during the pendency of this 
appeal and the severity of the right knee 
disability from April 1, 2004, through March 
23, 2005, and from May 31, 2005, to the 
present.  Any necessary diagnostic testing 
should be conducted.  Then, the examiner 
should address the following:
(A)
 (i) Describe the severity of the 
Veteran's left knee disability, 
from January 2004 to the present, 
including whether there is lateral 
instability, subluxation, 
dislocation, locking, loss of 
motion, or other symptoms.  The 
examiner should state the ranges 
of motion of the Veteran's left 
knee, in degrees, and specify the 
point of flexion or extension at 
which pain begins to occur, and 
the point at which motion is 
impeded due to pain. 

(ii) The examiner should 
specifically note whether there is 
functional loss due to weakness, 
fatigability, incoordination, pain 
on movements, or when the joint is 
used repeatedly over time.  The 
examiner should attempt to 
quantify the degree of additional 
impairment, if any, during flare-
ups or with extended use. 

(iii) The examiner should identify 
the limitations on activity 
imposed by the left knee 
disability, viewed in relation to 
the Veteran's known employment and 
also as considered from the point 
of view of the Veteran seeking 
work. 

(iv) The examiner should provide 
the approximate date of onset of 
increased severity of the left 
knee disability, if the severity 
of such disability increased 
during the period from January 
2004 to the present.

(B)
(i) The examiner should provide an 
opinion as to whether the Veteran 
has arthritis of the right knee. 
(ii) The examiner should describe 
the severity of the Veteran's 
right knee disability, from April 
2004 through March 2005 and from 
June 8, 2005, to the present. 

(iii) The examiner should state 
whether there is lateral 
instability, subluxation, 
dislocation, locking, loss of 
motion, or other symptoms of the 
right knee.  The examiner should 
state the ranges of motion of the 
Veteran's right knee, in degrees, 
and specify the point of flexion 
or extension at which pain begins 
to occur, and the point at which 
motion is impeded due to pain. 

(iv) The examiner should 
specifically note whether there is 
functional loss due to weakness, 
fatigability, incoordination, pain 
on movements, or when the joint is 
used repeatedly over time.  The 
examiner should attempt to 
quantify the degree of additional 
impairment, if any, during flare-
ups or with extended use. 

(v) The examiner should identify 
the limitations on activity 
imposed by the right knee 
disability, viewed in relation to 
the Veteran's known employment and 
also as considered from the point 
of view of the Veteran seeking 
work. 

(vi) The examiner should provide 
the approximate date of onset of 
increased severity of the right 
knee disability, if the severity 
of such disability increased 
during the period from April 2004 
through March 2005 or from May 31, 
2005, to the present.

(C) The examiner should provide an 
opinion as to the effect of the 
Veteran's right and left knee 
disabilities, considered together, on 
his industrial capacity during the 
period from April 2004 through March 
2005 and from May 31, 2005, to the 
present.  The examiner should opine 
as to whether, without regard to the 
Veteran's age or the impact of any 
nonservice- connected disabilities, 
it is at least as likely as not that 
his right and left knee disabilities 
rendered him unable to perform 
employment which required standing 
for lengthy periods totaling 8 to 12 
hours in a day, during the period 
from April 2004 through March 2005 
and from May 31, 2005, to the 
present.  The examiner should opine 
as to whether the Veteran's right and 
left knee disabilities rendered him 
unable to perform sedentary duties 
during the period from April 2004 
through March 2005 and from May 31, 
2005, to the present.  If the 
examiner concludes that the Veteran's 
right and left knee disabilities 
alone would not render him 
unemployable, either from April 2004 
through March 2005 and from May 31, 
2005, to the present, the examiner 
should provide an opinion as to the 
types of industrial tasks the Veteran 
could undertake.

The medical basis for all opinions expressed 
should be discussed for the record.  It would 
be helpful if the examiner, in expressing his 
or her opinion, would use the language 
"likely," "unlikely" or "at least as likely 
as not."  The term "at least as likely as 
not" does not mean "within the realm of 
medical possibility."  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
causation.

2.  After the above actions have been 
completed, readjudicate the Veteran's claims.  
If the claims remain denied, issue to the 
Veteran a supplemental statement of the case, 
and afford the appropriate period of time 
within which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


